Title: To John Adams from Richard Rush, 6 June 1813
From: Rush, Richard
To: Adams, John



Dear and Respected Sir.
Washington June 6th. 1813.

It was only the day before yesterday that Mr Andrew Eliot handed me your letter dated the 5th of May. Although you do not speak of him as being particularly known to you yet the mere circumstance of his bringing a letter to me from your hand was gratifying, and constitutes the highest claim to my attention to him. As yet I have seen him but once when he delivered it to me; but in whatever way I can facilitate the business that brought him here it will afford me great pleasure to do so.
Your endearing expressions of my departed father were very cordial to my heart. Out of his own immediate family every member of it well knows that there lived no man in all that related to whom he took so deep, so constant, and so affectionate an interest as yourself. Your illustrious services, your illustrious virtues, and the many other tittles to his ardent and unalterable esteem for you, all the members of his family have had impressed upon them, unalterably too I hope, by his frequent repetitions. It was my peculiar affliction to have been away from him for more than a year before his death; nor, (so rapid was the progress of his disease) could I be in time to receive his dying blessing. I reached his disconsolate house just as the funeral obsequies were over, and the gates of the tomb shut forever upon me.
Mr Jones, the secretary of the Navy, is the acting secretary of the Treasury in the absence of Mr Gallatin; though, in truth,  it is merely a nominal power that he will exercise. Few men are so thoroughly men of business as Mr Gallatin; he left nothing in arrears when he went away, and this, with skilful clerks in his office drilled by long practice, and very precise and full instructions for all matters which he left behind, will enable its common business to go on well enough, with Mr Jones’s mere signature, to give it the official stamp. All the tax bills which it is probable you will soon see reported were drawn up by Mr Gallatin previously to his departure; and so of that late Treasury report and statement sent into Congress under Mr Jones’s name as acting secretary. Yet, Mr Gallatins absence at such a time as the present is considered by many a disadvantage. Should he get back, and with a treaty, as he hoped to do, by Christmas, all may be well. But should he be kept longer it appears to me there may be some embarrassment to the business of his department. With all your kind opinions, Sir, I am by far too great a tyro for its present labours and responsibilities.
You, Sir, who can never cease to think of your country, and who have lent the sanction of your name to the justice of the war it is engaged in, cannot fail to derive satisfaction from the improved posture of our publick affairs and the late successes of our arms. The army is filling up fast, the treasury is well supplied and most probably will continue to be so, the majority on the side of the government is stronger in congress than on the declaration of war, the state of New York has fallen in with Pennsylvania and Virginia and the prospect of prosecuting the war with vigor and success now apparently as good as I believe the determination so to prosecute it is certainly taken.
With those sentiments of veneration that belong to your character, and at the same time with the most respectful personal attachment, allow me to subscribe myself your youthful friend—

Richard Rush.